Order of disposition, Family Court, New York County (Susan R. Larabee, J.), entered on or about February 27, 2006, which adjudicated appellant a juvenile delinquent, upon his admission that he had committed an act which, if committed by an adult, would constitute the crime of robbery in the first degree, and placed him in the custody of the Office of Children and Family Services for a period of 6 to 18 months, unanimously affirmed, without costs.
The placement was a proper exercise of the court’s discretion that constituted the least restrictive alternative consistent with the needs of appellant and the community (see Matter of Katherine W., 62 NY2d 947 [1984]), particularly in view of the seriousness of the crime and appellant’s significant mental health issues. Concur—Andrias, J.P, Friedman, Sullivan, Williams and Catterson, JJ.